Exhibit Amended and Restated Limited Liability Company Agreement of AdvisorShares Investments, LLC (a Delaware Limited Liability Company) Dated as of October 31, 2008 Table of Contents ARTICLE I DEFINITIONS Section 1.01. Definitions 2 ARTICLE II GENERAL 5 Section 2.01. The Company 5 Section 2.02. Name 6 Section 2.03. Registered Office; Registered Agent 6 Section 2.04. Principal Office in the United States; Other Offices 6 Section 2.05. Purposes 6 Section 2.06. Foreign Qualification 6 Section 2.07. Term 6 Section 2.08. No Partnership 7 ARTICLE III MEMBERS 7 Section 3.01. Members 7 Section 3.02. Liability to Third Parties 7 Section 3.03. No Management Authority 7 Section 3.04. Information and Inspection Rights 7 Section 3.05. Other Rights 7 Section 3.06. Indirect Transfers 8 Section 3.07. Other Activities 8 ARTICLE IV CAPITAL CONTRIBUTIONS 8 Section 4.01. Capital Contributions 8 Section 4.02. Additional Contributions 8 Section 4.03. Return of Contributions; No Interest on Capital 9 Section 4.04. Capital Accounts 9 ARTICLE V ISSUANCE OF UNITS; CERTIFICATES 10 Section 5.01. Issuance of Units 10 Section 5.02. Issuance of Additional Units 10 Section 5.03. Grant of Preemptive Rights 10 Section 5.04. Units Not Certificated. 11 Section 5.05. Transfers 11 Section 5.06. Record Holders 12 Section 5.07. Contribution Defaults of Fund.com 12 Section 5.08. Termination of Employment of the Founder and Related Matters 13 ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS 13 Section 6.01. Profits and Losses Defined 13 Section 6.02. General Allocations of Profits and Losses 14 Section 6.03. Special Regulatory Allocations 14 Section 6.04. Allocations of Tax Incidents. 16 Section 6.05. Distributions 16 Section 6.06. Tax Liability Distribution 16 ARTICLE VII BOARD OF DIRECTORS 17 Section 7.01. Management of the Company; Board of Directors. 17 Section 7.02. Actions that Require Approval of the Required Percentage of Units 18 Section 7.03. Committees; Reliance on Authority. 18 Section 7.04. Number of Directors; Term of Office 19 Section 7.05. Resignation 19 Section 7.06. Meetings. 19 Section 7.07. Action by Written Consent or Telephone Conference 20 Section 7.08. Compensation 20 Section 7.09. Officers. 20 ARTICLE VIII MEETINGS OF MEMBERS 21 Section 8.01. Meetings. 21 Section 8.02. Proxies 22 Section 8.03. Conduct of Meetings 22 Section 8.04. Action by Written Consent or Telephone Conference. 22 ARTICLE IX INDEMNIFICATION; LIMITATION OF LIABILITY; CONFIDENTIALITY 23 Section 9.01. Indemnification. 23 Section 9.02. Limitation of Liability. 25 Section 9.03. Savings Clause 25 Section 9.04. Confidentiality 25 ARTICLE X TAXES 26 Section 10.01. Tax Returns 26 Section 10.02. Tax Elections 26 Section 10.03. Tax Matters Partner 27 ARTICLE XI DISPOSITION OF UNITS 27 Section 11.01. Restrictions on Disposition 27 Section 11.02. Voidance of Certain Dispositions 28 Section 11.03. Certain Expenses 28 Section 11.04. Substituted Members 28 Section 11.05. Drag-Along Rights 28 Section 11.06. Tag-Along Rights 29 Section 11.07. Right of First Offer 30 Section 11.08. Termination of Restrictions on Disposition. 32 Section 11.09. Allocations Between Transferor and Transferee. 32 ARTICLE XII BOOKS, RECORDS AND ACCOUNTING 32 Section 12.01. Books and Records 32 Section 12.02. Fiscal Year 32 Section 12.03. Books of Account; Tax Return. 32 ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION 32 Section 13.01. Dissolution 32 Section 13.02. Liquidation and Termination 33 Section 13.03. Deficit Capital Accounts 34 Section 13.04. Certificate of Cancellation 35 ARTICLE XIV MISCELLANEOUS 35 Section 14.01. Notices 35 Section 14.02. Adjustments to Number of Units 35 Section 14.03. Entire Agreement 35 Section 14.04. Effect of Waiver or Consent 35 Section 14.05. Amendment or Modification. 36 Section 14.06. Binding Effect 36 Section 14.07. Governing Law; Severability 37 Section 14.08. Further Assurances 37 Section 14.09. Counterparts 37 Section 14.10. Construction 37 Section 14.11. No Third Party Beneficiary. 37 Exhibit A Capital Contributions and Number of Units Amended and Restated Limited Liability Company Agreement of AdvisorShares Investments, LLC (a Delaware Limited Liability Company) This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ADVISORSHARES
